UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended September 30, 2009 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52315 TRIST HOLDINGS, INC (Exact name of small business issuer as specified in its charter) Delaware 20-1915083 (State of incorporation) (IRS Employer Identification No.) PO BOX 4198, NEWPORT BEACH, CA (Address of principal executive offices) (Zip Code) (949) 903-0468 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No Indicate by check mark whether the registrant is a large acceleratedfiler, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer  Accelerated Filer  Non-accelerated Filer  Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þ No  Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 28, 2009 Common Stock, $.001 par value TRIST HOLDINGS, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS: 3 Condensed Balance Sheets — September 30, 2009 (Unaudited) and December 31, 2008 3 Condensed Statements ofOperations (Unaudited)for the three and nine month periods ended September 30, 2009 and 2008 4 Condensed Statements of Cash Flows (Unaudited) for the nine month periods ended September 30, 2009 and 2008 5 Notes to Condensed Financial Statements (Unaudited) 6 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 8 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4T. CONTROLS AND PROCEDURES 10 PART II OTHER INFORMATION 11 ITEM 6. Exhibits 11 - 2 - PART I - FINANCIAL INFORMATION ITEM I – FINANCIAL STATEMENTS TRIST HOLDINGS, INC.
